Citation Nr: 9936153	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-33 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
duodenal ulcer.  

2.  Entitlement to an initial compensable evaluation for 
ganglion cyst of the right wrist.

3.  Entitlement to an initial evaluation greater than 10 
 percent for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1963 to December 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for plantar fasciitis of the left foot and 
ganglion cyst of the right wrist, each evaluated as 
noncompensably disabling.  The appeal also arises from the 
July 1997 rating decision which denied a compensable 
evaluation for duodenal ulcer.  

The record reflects that the veteran's claim for service 
connection for a back disability was also denied by the 
rating action in February 1997 and the veteran indicated his 
disagreement with that determination in September 1997.  A 
statement of the case was issued addressing the issue in June 
1998.  At that time the veteran was notified of the necessity 
to perfect his appeal by filling a VA Form 9, Substantive 
Appeal, prior to August 31, 1998.  The veteran's appeal was 
received on September 28, 1998, after the expiration of the 
appeal period.  He was notified no later than December 1998 
that the issue of service connection for a back disability 
was no longer in appellate status.  No response from the 
veteran is of record.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable evaluation of duodenal 
ulcer has been developed. 

2.  Current medical evidence reflects a history of duodenal 
ulcer with normal duodenum on upper gastrointestinal study, 
and symptoms assessed as most consistent with esophageal 
reflux secondary to a hiatal hernia.



CONCLUSION OF LAW

Duodenal ulcer is not compensably disabling in accordance 
with the applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
and Part 4, Code 7305 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was treated 
for duodenal ulcer which was confirmed on x-rays.  On upper 
gastrointestinal series conducted in October 1966 there was 
no evidence of recurrence of gastric ulceration.  At the time 
of his November 1966 physical examination for separation from 
service the diagnosis was peptic ulcer disease, controlled on 
medication.  

Service connection was granted by a rating action in June 
1985 for duodenal ulcer based on evidence of disease in 
service. A noncompensable evaluation was assigned.  

Subsequently received were National Guard medical records 
which reflect that the veteran was excused from duty in July 
1978 for upset stomach and headache.  Also of record are the 
reports of his periodic physical examinations dating from 
August 1977 to April 1996 in which the veteran noted a 
history of stomach troubles, sometimes described as duodenal 
ulcer.  

VA outpatient treatment records reflect that when the veteran 
was seen with chest pain in June 1996 the impression included 
gastro-esophageal reflux disease.  

On VA examination conducted in June 1997 it was recorded that 
the veteran had never required operative intervention for his 
ulcer diagnosed in the 1960's.  He was currently treated with 
H2 antagonists and also used oral antacids as needed when 
symptoms were signficant.  Although his symptoms had markedly 
improved he continued to complain of daily reflux 
esophagitis.  He primarily complained of midepigastric 
burning before eating.  On physical examination the abdomen 
was soft, nontender, nondistended with positive bowel sounds.  
An upper gastrointestinal series indicated that no ulceration 
was identified.  The duodenum was unremarkable.  A small 
sliding hiatal hernia was noted and the study was otherwise 
normal.  The pertinent assessment was history of duodenal 
ulcer with a normal upper gastrointestinal study, symptoms 
most consistent with esophageal reflux secondary to a hiatal 
hernia.  

When the veteran testified at his September 1998 personal 
hearing at the RO he reported that due to stomach pain of 
increasing frequency he had been scheduled for an upper 
gastrointestinal series the following month.  The veteran 
acknowledged that he could not say whether an ulcer or 
another condition was the cause of his pain.  Although 
current treatment records were requested and obtained from 
the VA medical center, an upper gastrointestinal study was 
not reflected in the reports received.  

Legal Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Additionally, there is no indication that there are 
unobtained records which are available and which would aid a 
decision in this case.  Accordingly, we conclude that the 
record is complete and that there is no further duty to 
assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practically be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  Under 38 C.F.R. § 4.3 any 
reasonable doubt regarding the current level of the veteran's 
disability must be resolved in his favor.  Where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31.

Evaluation of duodenal ulcer is governed by the provisions of 
Diagnostic Code 7305 which require evidence of mild disease 
with recurring symptoms once or twice yearly for a minimal 
compensable evaluation of 10  percent.  The record in this 
case reflects no treatment for ulcers following separation 
from service.  Current medical evidence shows that a recent 
upper gastrointestinal series revealed an unremarkable 
duodenum with no ulceration.  A small sliding hiatal hernia 
was noted and the study was otherwise normal.  The veteran's 
symptoms were assessed as most consistent with esophageal 
reflux secondary to hiatal hernia.  In the absence of medical 
evidence of currently active disease the schedular criteria 
for a compensable evaluation for duodenal ulcer are not 
demonstrated. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
medical evidence does not create a reasonable doubt regarding 
the current level of disability.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a compensable disability rating for the 
veteran's service-connected duodenal ulcer disease.



ORDER

A compensable evaluation for duodenal ulcer is denied.  


REMAND

Further development is warranted to ensure that VA has 
satisfied its duty to assist the veteran in the compilation 
of the evidence that is pertinent to his well grounded claims 
for increased evaluation of ganglion cyst of the right wrist 
and plantar fasciitis of the left foot, and to ensure a fully 
informed determination regarding the rating of the veteran's 
service-connected disabilities.  

In September 1998 the veteran testified that he experienced 
right wrist pain related to bending, as well as weakness in 
his right hand.  Although the June 1997 VA examination also 
reflected persistent wrist pain affecting range of motion, 
the examination report is not in accordance with the U. S. 
Court of Appeals for Veterans Claims (Court) directives that 
a VA rating examination must adequately portray functional 
loss due to pain, weakened movement, excess fatigability or 
incoordination. Deluca v. Brown, 8 Vet.App.  202 (1995).  In 
DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. 
§ 4.45 (1994).  It was specified that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups. 

Similarly the June 1997 examination report does not address 
the degree of functional loss related to left foot plantar 
fasciitis.  The veteran's testimony, given more than a year 
after that examination reflects severe pain, particularly 
with prolonged weightbearing.  VA outpatient treatment 
records dated in June 1997 to April 1998 were received in 
November 1998.  Although these reports are only partially 
legible, they reflect x-ray evidence of calcaneal spurs, and 
treatment with orthotics and physical therapy.  Further 
medical development, to include an additional VA examination, 
which takes into account the records of prior medical 
treatment, is warranted. See Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).  

Accordingly, the case is REMANDED for the actions listed 
below.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for right wrist disability 
and left plantar fasciitis since June 
1997.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained pertinent 
medical records for association with the 
claims folder. 

3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his right wrist disability and 
left foot plantar fasciitis.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include, as indicated, full 
range of motion studies,.  All symptoms 
and clinical findings, attributable to 
the service-connected disabilities should 
be clearly described.  Additionally the 
examiner should provide the following 
opinions based upon the medical evidence 
of record.  

a.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's right wrist exhibits 
painful motion, weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  If appropriate, the 
examiner should also provide an 
opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups. 

b.  With regard to plantar fasciitis 
of the left foot the examiner should 
clearly describe the functional 
impact of the disability, to include 
the impact of pain if appropriate.  
In the event that the service-
connected condition is determined to 
affect the function of the left 
ankle the examiner should provide 
opinions regarding joint function as 
described in paragraph a above.  

4.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

5.  Following the completion all above 
requested actions the RO should review 
the veteran's claims on the basis of all 
evidence of record, and all applicable 
law and regulations.  In so doing, the RO 
must consider if staged ratings are 
warranted, in accordance with the holding 
of the U. S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999) providing 
that at the time of an initial rating, 
separate ratings could be assigned for 
separate periods of time based on the 
facts found-a practice known as "staged 
ratings."  Fenderson, supra.  If any 
action taken remains adverse to the 
veteran he and his representative should 
be provided a supplemental statement of 
the case and an appropriate period to 
respond. 


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant need 
take no action until he is notified.  The purpose of this 
remand is to further develop the record.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

